          Case 3:18-cv-01364-VC Document 88 Filed 06/17/20 Page 1 of 6




 Robert S. Green (State Bar No. 136183)       KEKER, VAN NEST & PETERS LLP
 James Robert Noblin (State Bar No. 114442)   STEVEN P. RAGLAND - # 221076
 GREEN & NOBLIN, P.C.                         sragland@keker.com
 2200 Larkspur Landing Circle, Suite 101      BENJAMIN BERKOWITZ - # 244441
                                              bberkowitz@keker.com
 Larkspur, CA 94939                           ERIN E. MEYER - # 274244
 Telephone: (415) 477-6700                    emeyer@keker.com
 Facsimile: (415) 477-6710                    MAYA PERELMAN - # 318554
 Email: gnecf@classcounsel.com                mperelman@keker.com
                                              633 Battery Street
 Lynda J. Grant                               San Francisco, CA 94111-1809
 THEGRANTLAWFIRM, PLLC                        Telephone:     415 391 5400
 521 Fifth Avenue, 17th Floor                 Facsimile:     415 397 7188
 New York, NY 10175
                                              Attorneys for Defendant
 Telephone: (212) 292-4441                    COINBASE, INC.
 Facsimile: (212) 292-4442
 Email: lgrant@grantfirm.com

 Attorneys for Plaintiffs


                            UNITED STATES DISTRICT COURT

                       NORTHERN DISTRICT OF CALIFORNIA

 JEFFREY BERK, et al.,                        Case No.: 18-cv-01364-VC

                Plaintiffs,                   JOINT CASE MANAGEMENT
                                              STATEMENT
 vs.
                                              Date: June 24, 2020
 COINBASE, INC.,                              Time: 10:30 a.m.

                Defendant.                    Judge: Hon. Vince Chhabria
                                              Ctrm: 4, 17th Floor




JOINT CASE MANAGEMENT STATEMENT
CASE NO. 18-cv-01364-VC
1385826
               Case 3:18-cv-01364-VC Document 88 Filed 06/17/20 Page 2 of 6




          The parties jointly submit this Subsequent Case Management Statement in advance of

the upcoming June 24, 2020 Telephonic Case Management Conference. The parties have

previously submitted a full Joint Case Management Statement, see Dkt. 28, as well as two

supplemental Joint Case Management Statements, see Dkts. 69 and 81. The parties also

submitted a Joint Case Management Statement on April 8, 2020, in advance of the originally

scheduled Case Management Conference. See Dkt. 86. The parties now submit this revised

Case Management Statement. Pursuant to Local Rule 16-10(d), the parties will focus this

statement only on “progress or changes since the last statement was filed” and “proposals for the

remainder of the case development process.”

    1. Amendment of Pleadings

          Plaintiffs reserve the right to amend the Second Amended Class Action Complaint (Dkt.

51), depending upon the information produced during discovery, as discussed below. Should

Plaintiffs not amend the operative complaint, Defendant Coinbase1 will file an answer, if

required, within thirty days of the final resolution of its pending appeal of the Court’s August 6,

2019 Order Denying Motion to Compel Arbitration.

    2. Discovery

          A.      Plaintiffs’ Position

          Defendants docketed the appeal of the Court’s Order Denying Motion to Compel;

Granting in Part and Denying in Part Motion to Dismiss (the “Order”) on August 13, 2019. Dkt.

75. On August 21, 2019, the Court held a hearing at which it orally granted Defendant

Coinbase, Inc.’s Motion to Stay Pending Appeal (Dkt. 78), other than as to discovery relating to

“issues/material that would be used in arbitration proceedings” (the “Discovery Order”). Dkt.

82. Soon after entry of the Discovery Order, the parties entered into protracted settlement

discussions. In about mid-March 2020, the parties determined that they were unable to resolve




1
 Brian Armstrong and David Farmer are no longer parties to this action, as the Court’s August
6, 2019 Order (Dkt. 75) dismissed with prejudice all counts that had been pled against them.
                                                -1-
JOINT CASE MANAGEMENT STATEMENT
CASE NO. 18-cv-01364-VC
1385826
               Case 3:18-cv-01364-VC Document 88 Filed 06/17/20 Page 3 of 6




the action, and that they would proceed with the appeal, which has since been extended, as

discussed below.

          Accordingly, Plaintiffs re-commenced discovery by attempting to obtain certain

documents that were not produced under Plaintiffs’ previously served document requests, but

which they believe are responsive even under the Discovery Order. To that end, after a brief

meet and confer, the parties corresponded until it became evident to Plaintiffs that Defendants

did not intend to produce any documents. Consequently, Plaintiffs presently seek production of

the following documents, and intend to raise this issue with the Court at the CMC:

    1. The documents which defendants reviewed or upon which they relied in determining to
       proceed with the launch (“Launch”) of bitcoin cash (“BCH”) when they did, including
       any document upon which defendants relied in determining that Coinbase was
       technologically capable of handling the Launch. (Request No. 17).
    2. The documents upon which defendants relied in determining to halt trading of BCH on
       December 19, 2017. (Request No. 17).
    3. Communications with employees regarding Coinbase’s determination to provide full
       support for the trading of BCH. (Request No. 18).
    4. Communications with the Chicago Mercantile Exchange concerning its launch of bitcoin
       futures contracts. (Request No. 19).
    5. The documents reviewed in connection with the internal investigation of the Launch.
       (Request No. 20).

          B.      Defendant’s Position

          While the parties agree that, pursuant to the Court’s August 21, 2019 order, “[d]iscovery

may proceed only as to issues/material that would be used in arbitration proceedings,” Dkt. 82,

they disagree about the scope of issues/material subject to pre-hearing disclosure in arbitration.

Moreover, Coinbase believes any ripe discovery dispute is properly raised through a noticed

motion and should not—and may not—be litigated in conjunction with a case management

statement. However, because Plaintiffs choose to argue their case in this submission, Coinbase

responds accordingly.

          Coinbase has already properly responded to Plaintiffs’ outstanding discovery requests—

all of which were propounded prior to the filing of the Second Amended Complaint and prior to

the Court’s dismissal of most of the claims in that complaint. Coinbase’s responses included

production of documents and objections to requests that Coinbase believed were overbroad or

otherwise unreasonable. Now that this case has significantly narrowed and discovery is limited
                                                 -2-
JOINT CASE MANAGEMENT STATEMENT
CASE NO. 18-cv-01364-VC
1385826
            Case 3:18-cv-01364-VC Document 88 Filed 06/17/20 Page 4 of 6




to that which would be available in an individual arbitration under the AAA Consumer Rules2,

Plaintiffs are demanding production of a large swath of documents based on their old discovery

requests—discovery that Coinbase believes was unjustified even under the Federal Rules of

Civil Procedure and based on much broader claims and theories that are no longer part of this

case. Simply put, Plaintiffs’ current document demands are neither reasonable nor justified

under this Court’s order.

          Under the relevant AAA rules, no generalized pre-hearing discovery is permitted except as
needed to provide for “a fundamentally fair process” as determined by the arbitrator. AAA

Consumer Arbitration Rule 22(a). Although parties may identify specific documents and other

information to be shared, “[n]o other exchange” is contemplated under the rules, keeping with the

principle “that arbitration must remain a fast and economical process.” Id. Yet Plaintiffs’ requests

demand “all documents relating to” broad events (e.g., the launch of BCH, the decision to

launch BCH, the decision to stop trading, and so on), and do not even attempt to identify

specific documents or information as the AAA rules require. Nor are the requests tailored to

Plaintiffs’ surviving negligence claim. For example, Plaintiffs request “All documents relating

to the November 13, 2017 notification to Coinbase employees of Coinbase’s decision to support

trading in Bitcoin Cash” (RFP No. 18) even though such material could only relate to Plaintiffs’

fraud claim, which has been dismissed with prejudice. See Dkt. 75 at 6.

          Coinbase specifically identified these (and other) deficiencies in a May 22, 2020 letter

and invited Plaintiffs to serve requests that comply with the AAA Consumer Rules and are

based on the claims that remain in the case rather than claims and theories that have been

dismissed. To date, Plaintiffs have served no new requests. Coinbase remains available to

substantively meet and confer with Plaintiffs on the proper scope of additional requests, and

should Plaintiffs serve appropriately tailored discovery requests, Coinbase will respond

accordingly.


2
  Because the arbitration agreement here contains a waiver of class claims, any arbitration(s)
would have to proceed on an individual basis and any pre-hearing discovery would be specific
to that individual claimant.
                                                  -3-
JOINT CASE MANAGEMENT STATEMENT
CASE NO. 18-cv-01364-VC
1385826
            Case 3:18-cv-01364-VC Document 88 Filed 06/17/20 Page 5 of 6




    3. Settlement and ADR

          The parties engaged in settlement discussions following the last Case Management

Conference on August 21, 2019. However, the discussions were not successful and the parties

have agreed to proceed on appeal.

    4. Scheduling

          With regard to the current schedule in the Ninth Circuit Court of Appeals, Coinbase

filed its opening appellate brief on May 18, 2020; on June 4, 2020, Plaintiffs filed a streamlined

request for a 30-day extension to July 17, 2020 to file their answering brief; Coinbase’s reply

brief is due within 21 days after service of the answering brief.


DATED: June 17, 2020                          KEKER, VAN NEST & PETERS, LLP


                                              By: /s/ Steven P. Ragland
                                                 Steven P. Ragland
                                                 633 Battery Street
                                                 San Francisco, CA 94111-1809
                                                 Telephone: (415) 391-5400
                                                 Facsimile: (415) 397-7188
                                                  Email: sragland@keker.com

                                                   Attorneys for Defendant

DATED: June 17, 2020                          GREEN & NOBLIN, P.C.


                                         By: /s/ Robert S. Green
                                             Robert S. Green
                                             2200 Larkspur Landing Circle, Suite 101
                                             Larkspur, CA 94939
                                             Telephone: (415) 477-6700
                                             Facsimile: (415) 477-6710

                                              THEGRANTLAWFIRM, PLLC

                                              Lynda J. Grant
                                              521 Fifth Avenue, 17th Floor
                                              New York, NY 10175
                                              Telephone: (212) 292-4441
                                              Facsimile: (212) 292-4442

                                              Attorneys for Plaintiffs

                                                -4-
JOINT CASE MANAGEMENT STATEMENT
CASE NO. 18-cv-01364-VC
1385826
            Case 3:18-cv-01364-VC Document 88 Filed 06/17/20 Page 6 of 6




                                          ATTESTATION

          I hereby attest that I have obtained concurrence in the filing of this document from each

of the other persons whose signatures are indicated by a conformed signature (/S/) within this e-

filed document.



DATED: June 17, 2020                               /s/Steven P. Ragland
                                                   Steven P. Ragland




                                                  -5-
JOINT CASE MANAGEMENT STATEMENT
CASE NO. 18-cv-01364-VC
1385826
